Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 28 and 29
Claims 28 and 29, as dependent upon claim 21, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites the limitation “the first wire-grid or stretched-polymer reflective- polarizer” while claim 29 recites the limitation “the first cholesteric liquid crystal reflective- polarizer.” There is insufficient antecedent basis for either of these limitations in the claims.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13-16 
Claims 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. (2010/0177113; “Gay”) in view of Joel A. Silver (Simple dense-pattern optical multipass cells, Appl. Opt. 44, 6545-6556 (2005); “Silver”).
Regarding claim 10, Gay discloses in figures 11(a) and 18(a), and related text, a double-cavity optical system with increased light-efficiency, comprising: a first reflective-polarizer and a second reflective-polarizer wherein the geometries of the first reflective-polarizer and the second-reflective polarizer are the same. 
Gay, Figure 11(a)

    PNG
    media_image1.png
    218
    327
    media_image1.png
    Greyscale

Gay, Figure 18(a)

    PNG
    media_image2.png
    418
    670
    media_image2.png
    Greyscale



An optical system is provided, for example for use with a display device (1) to convert a flat image from the display device (1) to a non-flat image. The optical system comprises first and second spaced-apart partial reflectors (3, 5), at least one of which is non-flat. The reflectors (3, 5), together with polarisation optics (2, 4), provide a light path (6) such that light from the display (1) is at least partially transmitted by the first reflector (3), partially reflected by the second reflector (5), partially reflected by the first reflector (3) and partially transmitted by the second reflector (5) so that a viewer (8) perceives a non-flat, for example curved, image. Light which does not follow the light path (6) is prevented from leaving the optical system.
Gay, Abstract. 
[0110] Light emerging from the electronic display 1 is converted into linearly-polarised light by the linear polariser 9. This light passes through the ("first") reflective polariser 5 as the transmission axis 18 of this film is oriented in the same direction as the transmission axis 15 of the entrance polariser 9 underneath. Light is then transformed into left-handed circularly-polarised light by the first quarter-wave plate 10 and hits the ("second") partial mirror 3. Half the light is transmitted and is absorbed by the exit linear polariser 12, while the other half undergoes a 180.degree. phase change on reflection and is transformed into right-handed circularly-polarised light. This reflected light passes again through the first quarter-wave plate 10 and becomes linearly-polarised with its electric field vector perpendicular to the plane of the diagram. It is then reflected by the reflective polariser 5 and converted to right-handed circularly-polarised light when passing through the first quarter-wave plate 10. This right-handed circularly-polarised light hits the partial mirror 3 and, once again, half the light is reflected and returns back into the electronic display 1, while the other half is transmitted. This transmitted light passes through the second quarter-wave plate 11 and is changed to linearly-polarised light which has the same polarisation state as that transmitted by the linear polariser 12. Light can therefore exit the system and reach the viewer 8. As the reflective polariser is bent towards the edge of the display, the doubly-reflected light path 6 is longer towards this direction and an image with curved appearance is observed in the viewing region.
[0114] Alternative implementations are illustrated in FIGS. 11a to 11d but potential possibilities are not limited to those examples only. For instance, FIG. 11a shows a configuration where both the partial mirror 3 and the reflective polariser 5 are bent towards the edge of the display, but in opposite directions from those shown in FIG. 10.
[0149] The fourth embodiment of the invention is shown in FIGS. 18a and 18b and comprises a device which may provide a substantial improvement to the efficiency of light utilisation and hence a substantial increase to the overall brightness of the curved-appearance display.
[0150] The display described in this embodiment differs from the previously described displays in that the optical arrangement in front of the electronic display 1 comprises two reflective polarisers 23 and 5, between which is disposed a fixed Faraday rotator 24. An entrance linear polariser 9 is disposed below the reflective polariser 23 and an exit linear polariser 12 is disposed above the reflective polariser 5. For example, the transmission axes 15 and 25 of the linear polariser 9 and the reflective polariser 23 are parallel to each other and oriented in the plane of the drawing, whereas the transmission axes 18 and 19 of the reflective polariser 5 and the linear polariser 12 are parallel to each other and oriented at -45.degree. with respect to the transmission axes 15 and 25. The Faraday rotator rotates the polarisation of linearly-polarised light by +45.degree. upon passage of the light in either direction through the rotator 24.
[0151] Both linear polarisers 9 and 12 are not necessary to the good operation of the system and their presence does not change the essential nature of the system. For example, another implementation of the display may omit either or both of these two absorbing polarisers 9 and 12 but still perform the same function. In principle, these variations do not change the performance of the display but, in practice, one arrangement may be preferable to another.
[0152] The Faraday rotator 24 comprises layers of material which rotates the polarisation state of light passing therethrough by an angle proportional to the magnetic field applied to the layers. The principle of operation of such devices is well-known and described in standard reference texts, for example Optics by E. Hecht and A. Zajac, fourth edition, Addison Wesley, 2003.
[0153] An important difference between Faraday rotators and other elements which rotate the polarisation state of light is that Faraday rotators are non-reciprocal. In other words, if a beam of light is sent through a Faraday rotator onto a mirror and then returns through the Faraday rotator, its polarisation is rotated by a total of 2.theta., where .theta. is the angle of rotation caused by one pass through the Faraday rotator. This contrasts with optically active materials such as chiral liquid crystals, where the net result after two passes through the material and one reflection would be no change in the polarisation state.
[0154] As illustrated in FIGS. 18a and 18b, light emerging from the electronic display 1 passes through the entrance linear polariser 9 and is linearly-polarised with its electric field vector in the plane of the drawing. The transmission axes 15 and 25 of the linear polariser 9 and the lower reflective polariser 23 are also oriented parallel to the plane of the drawing so that light reaches the fixed Faraday rotator 24. The plane of polarisation is then rotated by +45.degree. by the Faraday element 24, causing the light to reflect from the upper reflective polariser 5. In its second pass through the Faraday rotator 24, the plane of polarisation of the reflected light is rotated by a further +45.degree. and so emerges with its electric field vector oriented perpendicular to the plane of the drawing so that the light is then reflected by the lower reflective polariser 23 and passes again through the Faraday rotator 24, which rotates the polarisation plane by a further +45.degree. so that the electric field vector of the remaining light is oriented at -45.degree.. Light is finally transmitted through the upper reflective polariser 5 and the exit linear polariser 12.
[0155] Light which reaches the viewer 8 therefore follows the doubly-reflected light path 6. As both reflective polarisers 23 and 5 are bent towards the edge of the display, the doubly-reflected light path 6 is also longer towards that direction and the viewer 8 sees the display with a curved appearance.
Gay, pars. [0110], [0114], and [0149]-[0155].
While Gay’s reflective polarizer configuration defines a Herriott style multiple-pass optical cell with partial-mirrors 3 and quarter-waveplates 11, Gay, fig. 10(a), Gay does not explicitly disclose that a shared central partial-reflector forms a first cavity between the first reflective-polarizer and the partial- reflector and a second cavity between the partial-reflector and the second reflective- polarizer.
However, Silver discloses placing a flat reflector in the center a spherical pair Herriott-style multipass cell. Silver, C. Other Useful Multipass Configurations.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gay such that a shared central partial-reflector forms a first cavity between the first reflective-polarizer and the partial- reflector and a second cavity between the partial-reflector and the second reflective- polarizer because the resulting configuration would facilitate superimposing reflected light. Silver, C. Other Useful Multipass Configurations.
Regarding claims 13-16, as dependent upon claim 10, Gay in view of Silver, as applied in the rejection of claim 10, discloses:
13. The optical system of claim 10, wherein images produced by the first and second optical cavities are superimposed at a viewer. Gay, figs. 10, 11 and 18 and Silver, C. Other Useful Multipass Configurations.
14. The optical system of claim 10, wherein the geometries of the first and second reflective-polarizers are one of concave, convex, or flat. Gay, figs. 10, 11 and 18 and Silver, C. Other Useful Multipass Configurations.
15. The optical system of claim 10, wherein each of cavity 1 and cavity 2 forms a wide-angle collimator. Gay, figs. 10, 11 and 18 and Silver, C. Other Useful Multipass Configurations.
16. The optical system of claim 10, further including an input electronic display device. Gay, figs. 10, 11 and 18 and Silver, C. Other Useful Multipass Configurations.
Claim 11
Claim 11, as dependent upon claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. (2010/0177113; “Gay”) in view of Joel A. Silver (Simple dense-pattern optical multipass cells, Appl. Opt. 44, 6545-6556 (2005); “Silver”) and further in view of Coleman, David (2009/0097117; “Coleman”).
Regarding claim 11, Gay in view of Silver does not explicitly disclose that the first and second reflective-polarizers are one of a wire-grid, a multi-layer stretched-film, or a cholesteric liquid crystal. 
However, Coleman discloses in Abstract and paragraphs [0030] and [0037] curved polarization filters fabricated by bending a planar polarization layer to create a laminate. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gay in view of Silver such that the first and second reflective-polarizers are one of a wire-grid, a multi-layer stretched-film, or a cholesteric liquid crystal because the resulting configuration would facilitate orienting the polarization axes. Coleman, par. [0037].
Claim 12
Claim 12, as dependent upon claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. (2010/0177113; “Gay”) in view of Joel A. Silver (Simple dense-pattern optical multipass cells, Appl. Opt. 44, 6545-6556 (2005); “Silver”), further in view of Coleman, David (2009/0097117; “Coleman”), and further in view of Lee et al. (Compact see-through near-eye display with depth adaption. Jnl Soc Info Display, 26: 64– 70; “Lee).
Regarding claim 12, Gay in view of Silver and further in view of Coleman does not explicitly disclose a quarter-wave retarder in each of the first and second optical cavities.
However, Lee discloses in figures 1, 2 and 4, and related text, devices and methods of pupil management in which polarization deflectors and quarter-wave-plates act in concert to predictably tailor focal lengths. Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management”).
1. Introduction 
An example of a stacked PBL is shown in Fig. 2(c). A polarizer (P) is placed at the input side to ensure well-defined polarization state. Three twisted nematic (TN) liquid crystal cells are used as polarization rotators for the linearly polarized light. To ensure high efficiency, the linearly polarized light needs to be converted to circularly polarized light as it enters PBLs. Therefore, the three PBLs are sandwiched by broadband quarter-wave plates (white blocks). By placing three sets of TN-PBL in sequence, switching of eight focal lengths can be achieved 
3. Device Structure and simulation results 
The light source, or a light guide plate, generates uniform light output, which is reflected by a polarizing beam splitter toward an LCoS (liquid crystal-on-silicon) panel. The displayed content is then reflected toward a broadband quarter-wave plate to convert the linearly polarized light into circularly polarized light. The PBL stack consists of multiple PBLs with polarization rotators to switch between multiple focusing powers to enable depth content. The total optical power of PBLs is less than three diopters to alleviate longitudinal chromatic aberration caused by its diffractive nature. The light is then passed through PBD due to the polarization selectivity. Upon reflection by the concave mirror, the handedness of the polarization is flipped and then deflected by the PBD into the waveguide. The second PBD is disposed to deflect again and guide light into the viewing region. Also, based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management. 
5. Conclusion 
The exit-pupil expansion can be realized through polarization management by pre-designed LC layers instead of gradient efficiency, allowing uniform ambient transmittance. The fast depth adaption of the image can also be achieved through PBLs with appropriate light field rendering. The combined utilization of PBD and PBL allows compact on-axis optical design with depth control of the display content.
Lee, 1. Introduction, 3. Device Structure and simulation results, and 5. Conclusion.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gay in view of Silver and further in view of Coleman to disclose a quarter-wave retarder in each of the first and second optical cavities because the resulting multipass configuration would facilitate on-axis depth control of display content. Lee, 5. Conclusion. (Here, one of ordinary skill in the art would appreciate that reflective polarization gratings defined by liquid crystal molecules arranged in a plane with parallel long axes with layer-to-layer incremental displacement helical stacking (cholesteric liquid crystals) that filter circularly polarized light.).
Claims 17-18, 20-22, 24-27, 29-32, and 34 
Claims 17-18, 20-22, 24-27, 29-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. (2010/0177113; “Gay”) in view of Joel A. Silver (Simple dense-pattern optical multipass cells, Appl. Opt. 44, 6545-6556 (2005); “Silver”), and further in view of Lee et al. (Compact see-through near-eye display with depth adaption. Jnl Soc Info Display, 26: 64– 70; “Lee).
Regarding claims 17, 18 and 20, as dependent upon claim 16, Gay in view of Silver does not explicitly disclose:
17. The optical system of claim 16, wherein the polarization of display light is selected to maximize the transmission of the first reflective-polarizer. 
18. The optical system of claim 17, further including a polarizer after the second reflective-polarizer that maximizes the transmission of light that completes three-passes of cavity 1 and cavity 2. 
20. The optical system of claim 17, wherein the display transmits circular polarization that is maximally transmitted by the first reflective- polarizer and wherein the first reflective-polarizer is a cholesteric liquid crystal reflective- polarizer. 
However, Lee discloses in figures 1, 2 and 4, and related text, devices and methods of pupil management in which polarization deflectors and quarter-wave-plates act in concert to predictably tailor focal lengths. Lee (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management”).
1. Introduction 
An example of a stacked PBL is shown in Fig. 2(c). A polarizer (P) is placed at the input side to ensure well-defined polarization state. Three twisted nematic (TN) liquid crystal cells are used as polarization rotators for the linearly polarized light. To ensure high efficiency, the linearly polarized light needs to be converted to circularly polarized light as it enters PBLs. Therefore, the three PBLs are sandwiched by broadband quarter-wave plates (white blocks). By placing three sets of TN-PBL in sequence, switching of eight focal lengths can be achieved 
3 Device Structure and simulation results 
The light source, or a light guide plate, generates uniform light output, which is reflected by a polarizing beam splitter toward an LCoS (liquid crystal-on-silicon) panel. The displayed content is then reflected toward a broadband quarter-wave plate to convert the linearly polarized light into circularly polarized light. The PBL stack consists of multiple PBLs with polarization rotators to switch between multiple focusing powers to enable depth content. The total optical power of PBLs is less than three diopters to alleviate longitudinal chromatic aberration caused by its diffractive nature. The light is then passed through PBD due to the polarization selectivity. Upon reflection by the concave mirror, the handedness of the polarization is flipped and then deflected by the PBD into the waveguide. The second PBD is disposed to deflect again and guide light into the viewing region. Also, based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management. 
5. Conclusion 
The exit-pupil expansion can be realized through polarization management by pre-designed LC layers instead of gradient efficiency, allowing uniform ambient transmittance. The fast depth adaption of the image can also be achieved through PBLs with appropriate light field rendering. The combined utilization of PBD and PBL allows compact on-axis optical design with depth control of the display content.
Lee, 1. Introduction, 3. Device Structure and simulation results, and 5. Conclusion.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gay in view of Silver and further in view of Coleman to disclose:
17. The optical system of claim 16, wherein the polarization of display light is selected to maximize the transmission of the first reflective-polarizer. 
18. The optical system of claim 17, further including a polarizer after the second reflective-polarizer that maximizes the transmission of light that completes three-passes of cavity 1 and cavity 2. 
20. The optical system of claim 17, wherein the display transmits circular polarization that is maximally transmitted by the first reflective- polarizer and wherein the first reflective-polarizer is a cholesteric liquid crystal reflective- polarizer. 
because the resulting configurations would facilitate on-axis depth control of display content. Lee, 5. Conclusion. (Here, one of ordinary skill in the art would appreciate that reflective polarization gratings defined by liquid crystal molecules arranged in a plane with parallel long axes with layer-to-layer incremental displacement helical stacking (cholesteric liquid crystals) that filter circularly polarized light.).
The light source, or a light guide plate, generates uniform light output, which is reflected by a polarizing beam splitter toward an LCoS (liquid crystal-on-silicon) panel. The displayed content is then reflected toward a broadband quarter-wave plate to convert the linearly polarized light into circularly polarized light. The PBL stack consists of multiple PBLs with polarization rotators to switch between multiple focusing powers to enable depth content. The total optical power of PBLs is less than three diopters to alleviate longitudinal chromatic aberration caused by its diffractive nature. The light is then passed through PBD due to the polarization selectivity. Upon reflection by the concave mirror, the handedness of the polarization is flipped and then deflected by the PBD into the waveguide. The second PBD is disposed to deflect again and guide light into the viewing region. Also, based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management. 
Lee, 3 Device Structure and simulation results. 
Regarding claims 21-22, 24-27, 29-32, and 34, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gay in view of Silver, as applied in the rejection of claims 10 and 13-16, in accordance with Gay in view of Silver and further in view of Lee, as applied in the rejection of claims 17, 18, and 20, to comprise:
21. A high-efficiency imaging system, comprising: an electronic display; a first optical cavity formed by a first reflective-polarizer and the shared partial-reflector; and a second optical cavity formed by the shared partial-reflector and a second reflective- polarizer; wherein the geometries of the first reflective-polarizer and the second reflective-polarizer are the same; wherein display light is transmitted by the first reflective-polarizer and split into optical Path 1 and Path 2 by the shared partial-reflector; wherein Path 1 display light is transmitted by the shared partial-reflector, reflected by the second reflective-polarizer, reflected by the shared partial-reflector and transmitted by the second reflective-polarizer; wherein Path 2 light is reflected by the shared partial-reflector, reflected by the first reflective-polarizer, transmitted by the shared partial-reflector and transmitted by the second reflective-polarizer; and wherein Path 1 and Path 2 display light are superimposed at the output of the imaging system. Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length).
22. The optical system of claim 21, wherein the first reflective-polarizer is a concave reflector for Path 2 display light and the second reflective-polarizer is a concave reflector for Path 1 display light. Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length).
24. The optical system of claim 21, further comprising a quarter-wave retarder in each of the first and second optical cavities. Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length).
25. The optical system of claim 21, wherein images produced by the first and second optical cavities are superimposed at a viewer. Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length). Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length).
26. The optical system of claim 21, wherein the polarization of display light is selected to maximize the transmission of the first reflective-polarizer. Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length).
27. The optical system of claim 21, further comprising a polarizer after the second reflective-polarizer that maximizes the transmission of Path 1 and Path 2 light. Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length).
29. The optical system of claim 21, wherein the display transmits circular polarization that is maximally transmitted by the first cholesteric liquid crystal reflective- polarizer. Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length). (Here, one of ordinary skill in the art would appreciate that reflective polarization gratings defined by liquid crystal molecules arranged in a plane with parallel long axes with layer-to-layer incremental displacement helical stacking (cholesteric liquid crystals) that filter circularly polarized light.).
30. A high-efficiency optical system, comprising: an electronic display; a first linear polarizer with absorption-axis parallel to the reflection-axis of a first linear reflective-polarizer; a first optical cavity formed by the first linear reflective-polarizer, a first quarter-wave retarder, and the shared central partial-reflector; and a second optical cavity formed by the shared partial-reflector, a second quarter-wave retarder, and a second linear reflective-polarizer; wherein the first quarter-wave retarder and the second quarter-wave retarder convert between linear and circular polarization. Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length).
31. The optical system of claim 30, further including a second linear polarizer following the second reflective-polarizer with absorption-axis parallel to the reflection- axis of the second reflective-polarizer. Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length).
32. The optical system of claim 30, wherein the first and second reflective-polarizers are concave reflectors. Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length).
34. The optical system of claim 30, wherein images produced by the first and second optical cavities are superimposed at a viewer. Gay, figs. 10, 11 and 18, and Abs and pars. [0110], [0114], and [0149]-[0155] and Silver, C. Other Useful Multipass Configurations. (rendering obvious two curved reflective polarizers forming symmetric optic cells linked by a shared partial reflector); Lee, 3. Device Structure and simulation results (“based on polarization selectivity, we propose to realize the exit-pupil expansion through polarization management” – predictably tailoring focal length).
because the resulting configurations would facilitate would facilitate superimposing reflected light; Silver, C. Other Useful Multipass Configurations; to provide on-axis depth control of display content. Lee, 5. Conclusion.
Claims 19, 23, 28 and 33
Claims 19, 23, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. (2010/0177113; “Gay”) in view of Joel A. Silver (Simple dense-pattern optical multipass cells, Appl. Opt. 44, 6545-6556 (2005); “Silver”), further in view of Lee et al. (Compact see-through near-eye display with depth adaption. Jnl Soc Info Display, 26: 64– 70; “Lee) and further in view of Coleman, David (2009/0097117; “Coleman”).
Regarding claims 19, 23, 28, and 33, Gay in view of Silver and further in view of Lee does not explicitly disclose:
19. The optical system of claim 17, wherein the display transmits linear polarization that is maximally transmitted by the first reflective- polarizer and wherein the first reflective-polarizer is a wire-grid or stretched-polymer reflective- polarizer. 
23. The optical system of claim 21, wherein the first and second reflective-polarizers are one of a wire-grid, a multi-layer stretched-film, or a cholesteric liquid crystal. 
28. The optical system of claim 21, wherein the display transmits linear polarization that is maximally transmitted by the first wire-grid or stretched-polymer reflective- polarizer. 
33. The optical system of claim 30, wherein the first and second reflective-polarizers are one of a wire-grid and a multi-layer stretched-film. 
However, Coleman discloses in Abstract and paragraphs [0030] and [0037] curved polarization filters fabricated by bending a planar polarization layer to create a laminate. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gay in view of Silver and further in view of Lee to disclose:
19. The optical system of claim 17, wherein the display transmits linear polarization that is maximally transmitted by the first reflective- polarizer and wherein the first reflective-polarizer is a wire-grid or stretched-polymer reflective- polarizer. 
23. The optical system of claim 21, wherein the first and second reflective-polarizers are one of a wire-grid, a multi-layer stretched-film, or a cholesteric liquid crystal. 
28. The optical system of claim 21, wherein the display transmits linear polarization that is maximally transmitted by the first wire-grid or stretched-polymer reflective- polarizer. 
33. The optical system of claim 30, wherein the first and second reflective-polarizers are one of a wire-grid and a multi-layer stretched-film. 
because the resulting configurations would facilitate orienting the polarization axes. Coleman, par. [0037].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883